Citation Nr: 1046861	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-19 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for residuals 
of a T12 compression fracture with deformity and discogenic 
disease at T11-12.

2.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1974 to May 
1978.  

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a May 2008 rating decision of the Department of Veterans Affairs 
Regional Office (RO) in St. Petersburg, Florida - which denied 
the Veteran's claim for a rating higher than 20 percent for his 
thoracic spine disability.

The Veteran additionally alleges he cannot work because of this 
disability.  In Roberson v. Principi, 251 F.3d 1378, 1384 (2001), 
the U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) held that once a claimant:  (1)submits evidence of 
medical disability, (2) makes a claim for the highest possible 
rating for the disability, and (3) submits evidence of 
unemployability due to the disability, an informal claim is 
raised under 38 C.F.R. § 3.155(a) for a total disability rating 
based on individual unemployability (TDIU).  And as the U. S. 
Court of Appeals for Veterans Claims (Court/CAVC) more recently 
explained in Rice v. Shinseki, 22 Vet. App. 447 (2009), if the 
Board determines the derivative TDIU claim requires further 
development before being adjudicated, the appropriate disposition 
is to remand the TDIU claim.  Absent representation by a private 
attorney, remands to the RO are via the Appeals Management Center 
(AMC) in Washington, DC.  VA's Office of General Counsel also has 
indicated that remanding the derivative TDIU claim does not 
preclude the Board from going ahead and deciding the claim for a 
higher rating for the disability that formed the basis of the 
TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 
12-2001 (July 6, 2001).




FINDINGS OF FACT

1.  Prior to November 14, 2009, the Veteran's thoracic spine 
disability was manifested by pain and limited motion, though not 
by forward flexion restricted to 30 degrees or less, ankylosis, 
or incapacitating episodes.

2.  But as of November 14, 2009, he has had forward flexion of 
less than 30 degrees due to the extent of his pain.

3.  Also as of November 14, 2009, there is objective evidence of 
associated neurological manifestations involving his left lower 
extremity with slight loss of muscle mass of his left calf.


CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 20 percent 
for the thoracic spine disability prior to November 14, 2009.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
(DCs) 5235-43 (2010).

2.  However, the criteria are met for a higher 40 percent rating 
for this disability as of November 14, 2009.  Id.

3.  Also as of November 14, 2009, the criteria are met for a 
separate 10 percent rating for the associated neurological 
manifestations affecting the left lower extremity.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.79, 
4.124a, DC 8520 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has duties to notify and assist a Veteran in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application, 
VA is required to inform the Veteran of any information and 
medical or lay evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will obtain and assist him in 
obtaining; and (3) that he is expected to provide.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Ideally, this notice should be provided prior to any initial 
unfavorable decision on a claim by the RO, as the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  If for whatever reason it was not, however, or the 
notice provided was inadequate or incomplete, this timing error 
can be effectively cured by providing any necessary notice and 
then readjudicating the claim, such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Previously, the Federal Circuit Court held that the failure to 
provide 
pre-adjudicative notice of any of the necessary duty to notify 
elements was presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  VA was required to show that 
that the error did not affect the essential fairness of the 
adjudication, and that to make such a showing the VA had to 
demonstrate that the defect was cured by actual knowledge on the 
claimant's part or that a benefit could not have been awarded as 
a matter of law.  Id.  However, on further appeal, the United 
States Supreme Court held this framework to be inconsistent with 
the statutory requirement that the CAVC take "due account of the 
rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the 
Federal Circuit Court's decision, the Supreme Court held that the 
burden is on the claimant to show that prejudice resulted from 
the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to 
provide the Veteran with generic notice - that is, the type of 
evidence needed to substantiate the claim.  This includes 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment, as 
well as general notice regarding how disability ratings and 
effective dates are assigned.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

It also since has been held in Vazquez-Flores v. Shinseki, No. 
05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010), that after a 
notice error, such as failing to inform the Appellant to submit 
evidence demonstrating the effect that a worsening of the 
disability has on employment, is found in an increased rating 
claim, the Appellant's burden to demonstrate prejudice, at the 
CAVC level, does not shift to VA unless notice is not provided at 
all.

The type of notice contemplated by these statutes, regulations 
and precedent cases was provided to the Veteran in letters dated 
in February and June 2008.  And although only that earlier 
February 2008 notice preceded the initial adjudication of his 
claim in May 2008, his claim has been readjudicated since 
providing even the additional notice in June 2008, as evidenced 
by the October 2008 SOC and even more recent December 2009 SSOC.  
So he has received the type of notice needed to comply with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and his claim has been 
reconsidered since providing all necessary notice.

Duty to Assist

VA also, as mentioned, has a duty to assist the Veteran in 
developing his claim.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
treatment records, VA and private, and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development of the claim has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  VA obtained his service treatment records.  He 
also had VA compensation examinations in March 2008 and November 
2009, and the reports of those evaluations are on file 
for consideration, as are the records of his VA outpatient 
treatment and from private doctors.  VA also attempted to obtain 
his Social Security Administration (SSA) records, but was 
notified in June 2008 that these records were unavailable and, 
thus, could not be obtained, and that any further attempts to 
obtain them would be futile.  Cases in which VA may conclude that 
no further efforts are required to obtain Federal records include 
those in which the Federal department or agency advises VA that 
the requested records do not exist or that the custodian does not 
have them.  38 C.F.R. § 3.159(c)(2).  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication of 
the claim that has not yet been obtained, and which is 
obtainable.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities (Rating Schedule), which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be assigned 
if the disability picture more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating is to be 
assigned.  38 C.F.R. § 4.7 (2010).  All reasonable doubt is 
resolve in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 
(2010).  As such, the Board has considered all of the evidence of 
record.  However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  That is to say, where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings showing a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of a "staged" rating would be permissible to 
compensate the Veteran for this varying level of disability.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court discussed 
the applicability of 38 C.F.R. §§ 4.40 and 4.45 to examinations 
of joint motion.  38 C.F.R. § 4.40 listed several factors to 
consider in evaluating joints - including inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss due 
to pain was a consideration, as well as weakness, which was an 
important consideration in limitation of motion.  38 C.F.R. § 
4.40 (2010).  As regards the joints, the factors of disability 
reside in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal; (b) more movement 
than normal; (c) weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled movements 
smoothly; (f) pain on movement, swelling, deformity or atrophy of 
disuse; instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2010).  



DC 5235 (vertebral fracture or dislocation), DC 5236 (sacroiliac 
injury and weakness), DC 5237 (lumbosacral or cervical strain), 
DC 5238 (spinal stenosis), DC 5239 (spondylolisthesis or 
segmental instability), DC5240 (ankylosing spondylitis), DC 5241 
(spinal fusion), DC 5242 (degenerative arthritis of the spine 
(see also Diagnostic Code 5003)); DC 5243 (intervertebral disc 
syndrome (IVDS)) are evaluated under the following General 
Formula for Rating Diseases and Injuries of the Spine (unless 
IVDS is alternatively evaluated under the Formula for Rating IVDS 
Based on Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease:

A 20 percent rating requires forward flexion greater than 30 
degrees but not greater than 60 degrees, combined range of motion 
not greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating requires evidence of unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating requires evidence of unfavorable ankylosis 
of the entire spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion is 0 to 30 degrees, and left and right lateral rotation 
is 0 to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can be 
used for calculation of the combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  

Note (4):  Round each range of motion measurement to the nearest 
five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (0 degrees) always 
represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, DCs 5235-5243 (in effect since September 26, 
2003).  



IVDS (preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever method results in the higher evaluation when 
all disabilities are combined under § 4.25.  According to the 
Formula for Rating IVDS Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 12 
months.  

Note 1: For purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in more than 
one spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment will be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, whichever method 
results in a higher evaluation for that segment.  38 C.F.R. § 
4.71a, Diagnostic Code 5243 (in effect from September 26, 2003).  

Facts and Analysis

The Veteran contends his thoracic spine disability is more severe 
than 20-percent disabling and, therefore, deserves a higher 
rating.  Upon review of the medical and other evidence of record, 
including the supporting lay evidence, the Board agrees and 
concludes this disability is entitled to a higher 40 percent 
rating as of November 14, 2009.  This evidence also indicates he 
is entitled to a separate 10 percent as of this same date for 
associated neurological manifestations affecting his left lower 
extremity.  However, the preponderance of the evidence is against 
assigning a rating higher than 20 percent for this disability 
prior to November 14, 2009.

Regarding the history of this disability, the Veteran originally 
was granted service connection for this disability in an October 
1978 rating decision.  A 20 percent disability initially rating 
was assigned, retroactively effective from May 20, 1978, the day 
after he had separated from service and had returned to life as a 
civilian.

The Veteran filed the claim at issue for a higher rating for this 
disability in December 2007.  In response to his claim, the RO 
had him undergo a VA compensation examination in March 2008.  He 
reported that his back symptoms had worsened and that he had 
episodes that left him totally incapacitated and unable to even 
move.  He described constant pain with occasional flare-ups based 
on activity.  He denied a history of urinary or fecal 
incontinence, but he reported leg and foot weakness all of the 
time because of pain.  He also described pain that radiated down 
both legs to his knees.  The examiner noted there was no 
objective evidence of pain or discomfort of the lower extremities 
upon examination.  He also noted that, while the Veteran suffered 
from IVDS (i.e., disc disease), he had not had any incapacitating 
episodes in the past 12 months.  

Examination of the spine revealed muscle spasms of the thoracic 
segment with pain on motion and tenderness.  The examiner 
concluded, however, the muscle spasms were not severe enough to 
be responsible for abnormal gait or abnormal spinal contour.  The 
Veteran's posture was normal and he had no abnormal spinal 
curvatures.  Concerning his range of motion, he had flexion of 
the thoracolumbar (combined thoracic and lumbar) segment of his 
spine to 90 degrees, extension to 20 degrees, bilateral lateral 
flexion to 20 degrees and bilateral lateral rotation to 
10 degrees.  The examiner concluded the Veteran had an additional 
loss of 10 degrees of lateral flexion and rotation upon 
repetition.  There was no ankylosis of the thoracolumbar spine.  
Detailed motor examination of the lower extremities was normal, 
bilaterally, as was sensory examination and reflex examination.  
X-rays revealed a stable unremarkable lumbosacral spine and old 
compression of T12.  Magnetic resonance imaging (MRI) revealed 
mild degenerative disc disease at the L4-5 and L5-S1 without 
evidence of canal or neuroforaminal narrowing.  The examiner 
diagnosed a compression fracture of the T12 vertebra that was 
stable.

The record also contains contemporaneous private treatment 
records from April 2008.  The Veteran reported that he suffered 
from fairly stable chronic low back pain with lumbar 
radiculopathy.  Examination of the lumbar spine revealed multi-
level lumbar paraspinous muscle tenderness with decreased 
range of motion by 30 to 40 percent in all planes.  It was noted 
the Veteran ambulated with a cane.  The examiner diagnosed 
chronic lower back pain with radiation to the lower extremities, 
bilaterally, secondary to a work-related injury.  The examiner 
also diagnosed multi-level lumbar radiculopathy, multi-level 
lumbar degenerative disease, spondylosis and facet arthrosis.  

The Veteran was subsequently seen by VA on an outpatient basis in 
September 2009 for his back pain.  He reported that he had first 
injured his back during military service when he fell out of a 
tree.  He acknowledged that he was able to work following his 
military service until suffering a second injury in 1994 when he 
fell off of a utility pole on his job.  He was using a cane at 
the time of this consultation with a Velcro cloth 
abdominal/thoracic binder.  Neurological examination revealed 
intact vibration sense to the ankles.  Ankle jerk and knee jerk 
were symmetric and otherwise unremarkable, while right lower 
extremity straight leg raising was positive at 30 degrees.  

The Veteran had a VA examination of his lower extremities in 
November 2009.  He reported having constant mid and lower back 
pain.  There was no history of urinary or fecal incontinence, but 
he described leg or foot weakness with a history of unsteadiness 
and falls.  He also reported radiating pain bilaterally to his 
toes, only after increased activity.  His posture was found to be 
normal, but his gait was described as slow, steady and wide.  
There was also evidence of kyphosis and lumbar flattening.  
Physical examination revealed pain on motion with tenderness, 
guarding, and atrophy.  Muscle spasms were deemed to be severe 
enough to cause abnormal gait or abnormal spinal contour.  
Neurological examination revealed a normal motor examination of 
the right lower extremity, but diminished on the left.  Sensation 
and reflexes were normal bilaterally.  Range of motion of the 
thoracolumbar spine was flexion to 50 degrees with facial grimace 
and moan at 20 degrees.  Extension was to 20 degrees with facial 
grimace at 10 degrees, and bilateral lateral flexion and rotation 
were to 20 degrees with facial grimace and moan at 10 degrees.  
There was no further change in degree of motion upon repetition.  

X-rays revealed significant osteopenia with diffuse mild 
degenerative joint disease (i.e., arthritis).  There was an old 
compression fracture at T12 in good alignment, resulting in a 
loss of height of less than 10 percent.  There was also evidence 
of osteopenia with degenerative joint disease in the 
thoracolumbar spine with moderate space narrowing at L5-S1 that 
was not related to the Veteran's vertebral fracture.  The 
examiner concluded the Veteran's spinal disabilities resulted in 
significant effects on his ability to work due to decreased 
mobility, problems with lifting and carrying, lack of stamina, 
decreased strength, and lower extremity pain.  The examiner also 
concluded the Veteran would be unable to perform his prior 
occupation as a phone cable repairman due to his thoracolumbar 
spine pain.  

The results of this most recent VA examination show the Veteran 
is entitled to a higher 40 percent rating for his thoracolumbar 
spine disability as of the date of this examination, November 14, 
2009.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) 
(discussing the three possible effective dates that may be 
assigned depending on the facts of the case:  (1) if an increase 
in disability occurs after the claim is filed, the date that the 
increase is shown to have occurred (date entitlement arose) (38 
C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes 
the claim by a year or less, the date that the increase is shown 
to have occurred (factually ascertainable) (38 C.F.R. § 
3.400(o)(2)); or (3) if an increase in disability precedes the 
claim by more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

According to the report of the November 2009 VA examination, the 
Veteran had forward flexion of the thoracolumbar spine to 50 
degrees, but with objective confirmation of pain with grimacing 
and moaning starting at just 20 degrees.  So for all intents and 
purposes, his forward flexion was restricted to just 20 degrees.  
According to DCs 5235-5242, a 40 percent rating is warranted when 
there is evidence of forward flexion of the thoracolumbar spine 
to 30 degrees or less.



This higher 40 percent rating also would be warranted under DCs 
5235-5242 if there was evidence of favorable ankylosis of the 
entire thoracolumbar spine, but there is not, much less the 
unfavorable ankylosis of the entire thoracolumbar spine needed 
for an even higher 50 percent rating or the unfavorable ankylosis 
of the entire spine (when additionally considering the adjacent 
cervical segment) needed for the highest possible schedular 
rating of 100 percent.  Ankylosis is stiffening or fixation of 
the joint as the result of a disease process, with fibrous or 
bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996), citing Dorland's Illustrated Medical Dictionary at 86 
(27th ed. 1988) (Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."); see also 
Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis 
v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders 
Encyclopedia and Dictionary of Medicine, Nursing, and Allied 
Health at 68 (4th ed. 1987)].  Moreover, as already explained, 
Note (5) to DCs 5235-5242 indicates that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension,....  This is not the 
situation here.  Although the Veteran admittedly has far less 
than normal range of motion, indeed, what reasonably may be 
considered severe limitation of motion - especially on forward 
flexion, it has not been additionally confirmed he has ankylosis 
or restricted motion tantamount to it.  He still has some 
quantifiable measure of range of motion, even considering the 
extent of his pain.  So he is entitled to at most a 40 percent 
rating for his thoracic spine disability as of the date of his 
November 2009 VA examination.

Likewise, the preponderance of the evidence is against assigning 
a rating higher than 20 percent prior to November 14, 2009, the 
date of that examination.  According to the report of his prior 
March 2008 VA examination, the Veteran had forward flexion of the 
thoracolumbar spine to 90 degrees, so completely normal forward 
flexion.  See 38 C.F.R. § 4.71a, Plate V.  His backward extension 
was to 20 degrees, bilateral lateral flexion to 20 degrees and 
bilateral lateral rotation to 10 degrees (so less than the normal 
30 degrees in each of these directions).  Id.  


The examiner concluded the Veteran had an additional loss of 10 
degrees of lateral flexion and rotation upon repetition.  So 
there was evidence of additionally decreased lateral flexion 
(side bending) and rotation (twisting) upon repetition, but no 
similar indication of decreased forward flexion even with 
repetition.  So his forward flexion was still to 90 degrees, so 
still normal, even during this repetitive testing.  Moreover, his 
backward extension, while somewhat restricted, was to 20 out of 
the normal 30 degrees, so two thirds of normal, with no 
additional limitation as a result of repetitive testing.  
Therefore, even accepting that his lateral flexion and rotation 
further decreased with that repetitive testing, he still did not 
have the ankylosis - either favorable or unfavorable - 
contemplated by DCs 5235-5242 as necessary for a rating higher 
than 20 percent.

The contemporaneously dated private treatment records from April 
2008 note a decrease in forward flexion of 30 to 40 percent.  As 
mentioned, normal forward flexion of the thoracolumbar spine is 
to 90 degrees.  38 C.F.R. § 4.71a, Note (2) (see also Plate V).  
As such, a reduction of 30 to 40 percent from the normal 
90 degrees still does not equate to 30 degrees or less of forward 
flexion.  To further illustrate, if one gives the Veteran the 
benefit of the doubt and assumes the greater reduction, 40 
percent, this means his forward flexion was to 54 degrees (the 
normal 90 degrees minus the 40-percent reduction, so 36 degrees).  
And this still exceeds the required 30-degree limitation for a 40 
percent rating under DCs 5235-5242.

The Board also has considered whether the Veteran may be entitled 
to a higher disability rating due to incapacitating episodes as a 
result of IVDS, at any time during the pendency of this claim, so 
either prior to or since November 2009.  According to the Formula 
for Rating IVDS Based on Incapacitating Episodes, a 40 percent 
rating is warranted when there is evidence of incapacitating 
episodes having a total duration of at least four weeks but less 
than six weeks during the past 12 months, and a 60 percent rating 
is warranted with evidence of incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.   
But for purposes of evaluations under DC 5243, an incapacitating 
episode is defined as a period of acute signs and symptoms due to 
IVDS that requires bed rest prescribed by a physician and 
treatment by a physician.  Id., at Note (1).  


Here, though, according to the reports of the March 2008 and 
November 2009 VA examinations, the Veteran did not suffer from 
incapacitating episodes.  Despite his sometimes personal claims 
of incapacitation, this does not equate to an incapacitating 
episode according to Note (1) definition in DCs 5235-5243.  
So this does not provide grounds for assigning a higher rating 
for the IVDS.

However, DCs 5235-5243 also instruct the rater to assign separate 
disability ratings for objective evidence of associated 
neurological manifestations.  According to the report of the 
Veteran's March 2008 VA examination, while he complained of pain 
radiating into his lower extremities, it was not clinically 
substantiated as objective motor, sensory and reflex testing was 
unremarkable, bilaterally, so for each lower extremity.  But 
according to the report of his more recent November 2009 VA 
examination, he had decreased strength in his left lower 
extremity with a slight loss of muscle mass to his left calf, 
though sensation and reflexes were normal.  He also had normal 
muscle strength, sensation and reflex in his right lower 
extremity.

So he is entitled to a separate 10 percent rating as of November 
14, 2009, the date of that more recent VA examination, because he 
has neurological manifestations involving his left lower 
extremity (though not also his right lower extremity), which are 
associated with his thoracic spine disability or, at the very 
least, have not been disassociated from this disability.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (indicating that 
when it is not possible or feasible to separate the effects of 
the service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §§ 3.102 and 4.3, requiring resolution of 
reasonable doubt on any issue in the Veteran's favor, dictate 
that such signs and symptoms be attributed to the service-
connected condition.)

Further concerning this, 38 C.F.R. § 4.124a, DC 8520 provides 
that mild incomplete paralysis of the sciatic nerve is rated 10-
percent disabling; moderate incomplete paralysis is rated 20-
percent disabling; moderately severe incomplete paralysis is 
rated 40-percent disabling; and severe incomplete paralysis, with 
marked muscular atrophy, is rated 60-percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion of 
knee weakened or (very rarely) lost, is rated 80-percent 
disabling.  Id.  According to the report of the November 2009 VA 
examination, the Veteran has what amounts to slight weakness of 
his left lower extremity with normal sensation and reflex.  This 
is akin to "mild", rather than "moderate", incomplete 
paralysis of the affected nerve, so warrants a separate 10 
percent rating under DC 8520.  The Rating Schedule does not 
specifically define these descriptive terms and, rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.

The Board recognizes the record also contains complaints of lower 
extremity pain and weakness from the Veteran prior to November 
14, 2009.  But the regulation instructs the rater to provide a 
separate disability evaluation when there is "objective" 
evidence of neurological manifestations, meaning clinical 
confirmation or substantiation of his subjective complaints.  And 
prior to November 14, 2009, the evidence suggesting he had this 
additional impairment was entirely subjective.  As such, the 
preponderance of the evidence demonstrates that he is not 
entitled to a separate disability rating for neurological 
manifestations of the left lower extremity prior to November 14, 
2009.  

The rating schedule represents as far as practicable, the average 
impairment of earning capacity.  Ratings generally will be based 
on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors that would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  To afford justice in these exceptional 
situations, an extra-schedular rating may be provided.  38 C.F.R. 
§ 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extra-schedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, 
the RO or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

The Veteran's service-connected spinal disability has been found 
to cause pain and limitation of motion.  However, such impairment 
is contemplated by the rating criteria.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-43.  Furthermore, there is no evidence 
suggesting he has suffered marked interference with employment, 
meaning above and beyond that contemplated by his schedular 
rating, or required frequent hospitalization because of his 
disability.  While the November 2009 VA examiner did note that 
the Veteran's spinal disabilities caused a significant impact on 
his ability to work, a significant degree of occupational 
impairment is inherent in a 40 percent disability rating.  See 38 
C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  See, too, Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (reiterating that the disability 
rating, itself, is recognition that industrial capabilities are 
impaired).  Also keep in mind that the Board is remanding his 
derivative TDIU claim, so there will be additional consideration 
on remand of whether his service-connected disabilities, 
so including this thoracic spine disability (his highest rated 
disability), preclude him from obtaining and maintaining 
substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19.

Moreover, the evaluation and treatment the Veteran has received 
for this disability primarily, if not exclusively, has been on an 
outpatient basis, not as an inpatient, much less frequent 
inpatient.

The rating criteria therefore reasonably describe his disability, 
so referral for consideration of an extra-schedular rating is 
unwarranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

To summarize, affording the Veteran the benefit of the doubt, the 
Board finds that he is entitled to a higher 40 percent for his 
thoracic spine disability as of November 14, 2009, and a separate 
10 percent rating also as of that date for the associated 
neurological manifestations affecting his left lower extremity.  
However, the preponderance of the evidence is against these 
ratings prior to November 14, 2009.  The increase in the rating 
for his disability as of this date is a staging of his rating.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

The claim for a rating higher than 20 percent for the thoracic 
spine disability prior to November 14, 2009, is denied.

However, a higher 40 percent rating for this disability is 
granted as of November 14, 2009, subject to the statutes and 
regulations governing the payment of VA compensation.

Moreover, a separate 10 percent also is granted as of November 
14, 2009, for the associated neurological manifestations 
affecting the left lower extremity, also subject to the statutes 
and regulations governing the payment of VA compensation.  




REMAND

As a result of this decision, effective November 14, 2009, the 
Veteran now has a higher 40 percent rating for his thoracic spine 
disability and a separate 10 percent rating for the associated 
neurological manifestations affecting his left lower extremity.  
He has 0 percent (i.e., noncompensable) ratings for his other two 
service-connected disabilities - residuals of fractures of his 
right wrist and fifth metacarpal of his left hand.  So as of 
November 14, 2009, he has a combined 50 percent rating.  See 
38 C.F.R. § 4.25 (combined ratings table).  He therefore still 
does not satisfy the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU.  Consequently, 
the only present means of possibly obtaining a TDIU is on a 
special extra-schedular basis under the alternative provisions of 
38 C.F.R. § 4.16(b).

The Board may not assign an extra-schedular rating in the first 
instance, including a TDIU.  Instead, the most the Board may do 
is determine whether to remand or refer a case for this special 
consideration when the issue either is raised by the claimant or 
reasonably raised by the evidence of record.  Barringer v. Peake, 
22 Vet. App. 242 (2008).

The most recent November 2009 VA compensation examiner commented 
that the Veteran's thoracic spine disability causes significant 
effects on his usual occupation, explaining that he had worked 
from 1979-1994 as a phone cable repairman, a physically active 
job, and that he would be unable to perform these duties 
secondary to (2') his thoracic spine pain.  Consequently, there 
is at least evidence indicating that type of prior employment is 
no longer possible, though there remains for consideration 
whether other types of employment, including especially less 
physically-demanding (i.e., sedentary) labor, is still a viable 
option and, even if it is, whether it could be considered 
substantially gainful.



Even if, as here, a Veteran does not meet the required percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may receive 
a TDIU on an extra-schedular basis if it is determined he is 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities.  38 C.F.R. § 
4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But 
as already alluded to, ordinarily, VA's Rating Schedule will 
apply unless there are exceptional or unusual factors that would 
render application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a 
determination as to whether there are circumstances in this case, 
apart from any non-service connected conditions and advancing 
age, which would justify a total rating based on unemployability.  
See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 
4 Vet. App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as 
"that which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  Also, in 
Faust v. West, 13 Vet. App. 342 (2000), the Court defined 
"substantially gainful employment" as an occupation that provides 
an annual income that exceeds the poverty threshold for one 
person, irrespective of the number of hours or days that the 
Veteran actually works and without regard to the Veteran's earned 
annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful employment."  
And the Court noted the following standard announced by the 
United States Federal Court of Appeals in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity.  
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at 
odd jobs or while employed at less than half of the usual 
remuneration, shall not be considered "substantially gainful 
employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may 
be considered as unemployable upon termination of employment that 
was provided on account of disability or in which special 
consideration or accommodation was given on account of the same.  
See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 
(1994), the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran can perform work that would produce sufficient income 
to be other than marginal.  See, too, Ferraro v. Derwinski, 
1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, especially on an extra-schedular 
basis, the Veteran's service-connected disabilities, alone, must 
be sufficiently severe to cause unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of 
impairment in occupational functioning that is generally deemed 
indicative of unemployability consists of a showing that he is 
indeed "[in]capable of performing the physical and mental acts 
required by employment," and is not based solely on whether he is 
unemployed or has difficulty obtaining employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  Rather, the record must 
demonstrate some factor that takes his situation outside the norm 
since the VA rating schedule already is designed to take into 
consideration impairment that renders it difficult to obtain and 
keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.



It further deserves mentioning that other records in the file, 
including especially the report of a September 2009 VA outpatient 
consultation for complaints of back pain, indicate the Veteran 
only has been unable to work since 1994 because that was when he 
fell off of a utility pole and reinjured his back while on his 
civilian job (so presumably while working as the phone cable 
repairman mentioned by the November 2009 VA compensation 
examiner).  In other words, there was an intercurrent or 
intervening event seemingly unrelated to the Veteran's 
service-connected injury or its consequent disability.

Regardless, the RO (or AMC), not the Board, needs to make this 
initial determination of whether an extra-schedular TDIU is 
warranted.

Accordingly, this derivative TDIU claim is REMANDED for the 
following additional development and consideration:

1.  Determine whether to refer this derivative TDIU claim to the 
Under Secretary for Benefits or the Director of Compensation and 
Pension Service for consideration of a TDIU on a special extra-
schedular basis under the alternative provisions of 38 C.F.R. § 
4.16(b) (rather than under § 4.16(a), since the Veteran does not 
have sufficient ratings for his service-connected disabilities).

2.  If a TDIU is not granted, send the Veteran an SSOC and give 
him and his representative time to submit additional evidence 
and/or argument in response before returning the file to the 
Board for further appellate consideration of this derivative 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


